Action to recover damages for personal injuries sustained by the infant plaintiff when he was bitten by defendants’ dog, and by the infant’s father to recover medical expenses. During the trial, the court dismissed two causes of action based on scienter and trespass and submitted the case to the jury on the remaining cause of action based on negligence. Plaintiffs appeal from an order setting aside a verdict in their favor as contrary to law and granting a new trial. Order unanimously affirmed, with costs to abide the event. No opinion. Present — Nolan, P. J., Adel, Wenzel, Schmidt and Murphy, JJ.